ORDER

PER CURIAM.
Appellant, Todd James, Sr., appeals the judgment of conviction for assault in the first degree, RSMo § 565.050 (1994), and armed criminal action, RSMo § 571.015 (1994), entered by the Circuit Court of the City of St. Louis after a jury trial.1 We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of conviction is supported by sufficient evidence and is not against the weight of the evidence, and no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. As appellant's brief raises no issues pertaining to the judgment denying his Rule 29.15 motion without an evidentiary hearing, his appeal from that judgment is deemed abandoned. State v. Gaines, 807 S.W.2d 678 n. 1 (Mo.App. E.D.1991).